Putnam Investments One Post Office Square Boston, MA 02109 January 2, 2013 Securities and Exchange Commission treet, NE Washington, DC 20549 RE: Putnam Funds Trust (Reg. Nos. (333-515) (811-07513)), on behalf of its Putnam Emerging Markets Equity Fund, Putnam Retirement Income Lifestyle 2 Fund, Putnam Global Consumer Fund, Putnam Global Energy Fund, Putnam Global Financials Fund, Putnam Global Industrials Fund, Putnam Global Technology Fund and Putnam Global Telecommunications Fund series (The “Funds”) Post-Effective Amendment No. 158 to Registration Statement on Form N-1A (the “Amendment”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, the Trust hereby certifies that the forms of Prospectus and Statements of Additional Information that would have been filed on behalf of the Fund’s pursuant to Rule 497(c) upon the effectiveness of Post-Effective Amendment No. 158 to the Fund’s Registration Statement on Form N-1A (the “Amendment”) would not have differed from that contained in the Amendment, which is the most recent amendment to such Registration Statement and was filed electronically on December 27, 2012. Comments or questions concerning this certificate may be directed to James F. Clark at 1-800-225-2465, ext. 18939. Very truly yours, Putnam Funds Trust By: /s/ Jonathan S. Horwitz Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Cc: Ropes & Gray, LLP
